Citation Nr: 0612411	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  99-21 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an organic 
disability, characterized as anal bleeding.

2.  Entitlement to service connection for skin disorders, 
characterized as moles and skin cancer, to include as 
secondary to exposure to asbestos and other toxic materials.

3.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to asbestos, 
toxic materials, and/or a sinus infection.

4.  Entitlement to service connection for residuals of a 
sinus infection, to include headaches.

5.  Entitlement to service connection for residuals of 
cystitis/urethritis, status post injury.


WITNESSES AT HEARING ON APPEAL

The veteran, his son, S. L., M.D., and R. L. O.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for anal bleeding, skin 
disorders, a respiratory disorder, residuals of a sinus 
infection, and residuals of cystitis/urethritis.

In a January 2004 statement, the veteran appeared to raise 
claims for service connection for leukemia and high blood 
pressure.  These issues have not yet been addressed by the 
RO, and they are referred to the RO for appropriate action.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for anal bleeding, a respiratory disorder, 
headaches, and genitourinary disorders.

2.  There is no contemporaneous record of complaint of or 
treatment for anal bleeding during the veteran's service.

3.  The earliest medical record of the veteran's anal 
bleeding, attributed to hemorrhoids, is dated more than 
thirty years after the veteran's service.

4.  The veteran did not have a chronic respiratory disorder 
during service.

5.  The veteran has not been diagnosed with any current lung 
disorder.

6.  Current sinus symptoms were first reported many years 
after service, and are not related to any disorder or 
exposure to hazardous substances during service.

7.  There is no record of treatment of the veteran during 
service for a sinus infection.

8.  The veteran did not complain of frequent headaches during 
service.

9.  The veteran first reported chronic headaches many years 
after service.

10.  The veteran had cystitis and urethritis during service.

11.  Since service, the veteran has had recurrent 
genitourinary disorders, most recently described as 
hematuria, obstructive uropathy, and testicular and bladder 
masses.




CONCLUSIONS OF LAW

1.  Anal bleeding, due to hemorrhoids, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  No respiratory disorder was incurred or aggravated in 
service.  Id.

3.  No disability residual to a sinus infection, including 
chronic headaches, was incurred or aggravated in service.  
Id.

4.  Chronic and recurrent genitourinary disorders, including 
hematuria, obstructive uropathy, and testicular and bladder 
masses, were incurred in service.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the RO issued the veteran a VCAA notice in June 
2001.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection for a disability manifested by 
anal bleeding, a respiratory disorder, headaches, and 
genitourinary disorders.  The June 2001 notice did not inform 
the veteran of the type of evidence necessary to establish 
ratings or effective dates for the claimed conditions.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a disability manifested by anal 
bleeding, a respiratory disorder, and a disability manifested 
by headaches, any questions as to the appropriate disability 
rating or effective dates for those claimed disorders are 
rendered moot.  The Board grants herein the claim for service 
connection for genitourinary disorders residual to cystitis 
and urethritis.  The RO will address any defect in the notice 
regarding assignment of a rating and an effective date when 
the RO effectuates the grant of service connection.

On the claims for which the Board is issuing decisions at 
this time, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of those claims.

Anal Bleeding

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran contends that he has anal bleeding that began 
during service.  In his October 1998 claim for VA disability 
compensation, he indicated that he had sustained injuries of 
his urinary and anal systems in a fall during service in 
1964.  He submitted a September 1998 report from S. L., M.D.  
Dr. L. indicated that during service the veteran had fallen 
upon and injured the middle section of his torso.  Dr. L. 
wrote that urinary and anal bleeding had developed, and that 
the veteran had received treatment including surgery at 
military hospitals.  Dr. L. reported that the veteran's 
bleeding had stopped after the surgery, but had later 
recurred and continued intermittently through the present.

The veteran's service medical records reflect that in 
December 1963, the veteran slipped while getting out of a 
vehicle, and twisted and strained his thoracic spine.  He was 
treated at the hospital at the Vandenberg Air Force Base in 
California, and was released two days later.  In February 
1965, the veteran was seen with a two-day history of blood 
urine, urinary frequency, and dysuria.  A cystoscopic 
examination performed in March 1965 revealed acute cystitis 
and some inflammatory changes in the urethra.  The veteran 
had follow-up for those symptoms over several months, with 
some recurrences of hematuria and penile pain.  In late 
November 1965 and in December 1965 he was asymptomatic.  The 
veteran's service medical records do not show any complaint 
or finding of anal bleeding.

In November 1998, the veteran wrote that he continued to pass 
blood intermittently.  He reported that a private physician 
had treated his urinary and anal systems in the 1980s and 
1990s.  VA outpatient treatment notes from December 1998 and 
January 1999 show the veteran's reports of rectal bleeding.  
He reported that such bleeding had occurred intermittently 
over 30 to 35 years.

On VA medical examination in March 1999, rectal examination 
was normal.  The examiner stated that examination did not 
show evidence of the reported past injury of the anal system.

In a September 1999 statement, the veteran wrote that during 
service he had been severely beaten by non-commissioned 
officers (NCOs).  He indicated that his anal bleeding had 
been caused by this beating, and had continued since the 
original injury.  In additional statements dated in 1999 
through 2001, the veteran again reported the onset of anal 
bleeding with being beaten during service, and ongoing anal 
bleeding.

In March 2000, the veteran underwent colonoscopy, for 
purposes of cancer screening, at a VA facility.  He was found 
to have internal hemorrhoids and a normal colon.

In September 2003, the veteran had a hearing held at the RO 
before the undersigned Veterans Law Judge.  The veteran 
reported that he had sustained injuries during service when 
he was beat up by three NCOs, and when a transmitter, with an 
antenna protruding from it, hit him in the abdomen while he 
was moving it.  In a January 2004 statement, he again 
reported this history of injuries, and reported having rectal 
bleeding intermittently since service.

VA outpatient treatment notes dated from 2003 to 2005 reflect 
that the veteran has hemorrhoids.  Colonoscopy performed in 
January 2004 was normal except for hemorrhoids.

On VA examination in March 2004, the veteran reported having 
had hemorrhoids both inside and outside the rectal sphincter 
since 1964.  He reported having rectal bleeding since 1964 
occurring at least once a week, and sometimes four or five 
times a day.  He indicated that he had bleeding on the day of 
the examination.  The examiner observed three large external 
skin tags, consistent with resolved hemorrhoids.  The areas 
were mildly tender.  There were no active thrombotic or blue 
lesions.  The examiner concluded that the veteran's rectal 
bleeding was likely secondary to external hemorrhoids.  The 
examiner noted that the veteran reported having had the 
bleeding since service, and that it was likely that the 
external hemorrhoids were related to his service, if the 
reported history was accurate.  The examiner stated that he 
had not seen notation of hemorrhoids in the veteran's service 
medical records.

Medical records show that the veteran has had hemorrhoids in 
recent years.  A physician has attributed the veteran's anal 
bleeding to hemorrhoids.  From 1998 forward, the veteran has 
reported that he had anal bleeding in service, and has had 
bleeding intermittently since service.  The veteran's service 
medical records, however, contain notations of blood in the 
urine over several months, but do not contain any mention of 
anal bleeding.  There is no evidence from the time of service 
or soon thereafter of anal bleeding.  Considering the lack of 
evidence from the service period, and the passage of over 
thirty years between service and the first recorded report of 
anal bleeding, the preponderance of the evidence is against 
finding that the current anal bleeding began during service.  
Therefore, the Board denies the appeal for service connection 
for a disorder manifested by anal bleeding.

Respiratory Disorder

The veteran is seeking service connection for a respiratory 
disorder.  In his October 1998 claim, he reported that during 
service he had a sinus infection.  He indicated that he had 
permanent membrane damage, and later had surgery.  In a 
November 1998 statement, the veteran reported having had a 
sinus infection in service, and being unable to breathe 
correctly since that infection.

In his September 1998 statement, Dr. L. wrote that, in July 
1962, while stationed at Keesler Air Force Base in 
Mississippi, the veteran had contracted a nasal and sinus 
infection "which showed on x-ray film."  Dr. L. indicated 
that the infection had caused extreme headaches, dizziness, 
loss of balance, nausea, and diarrhea.  Dr. L. wrote that the 
veteran had slept in barracks that had contained asbestos, 
had painted using paint that contained lead, and had worked 
with radioactive materials.  Dr. L. stated that these 
exposures would have caused permanent damage to the veteran's 
nasal membranes.  Dr. L. indicated that the veteran had 
undergone surgery in 1977 to correct a deviated nasal septum.  
Dr. L. reported that the veteran had continued to have 
respiratory problems since service.

Service outpatient treatment notes show that the veteran was 
seen during service on one occasion in August 1965 for nasal 
congestion and rhinorrhea.  His service medical records 
contain no other report of respiratory complaints or 
treatment, and no report of any sinus infection.  No disorder 
of the nose, sinuses, or chest was noted on the veteran's 
January 1966 service separation examination.

In January 1999, the veteran sought VA outpatient treatment 
for a chest cold.  On VA examination in March 1999, the 
veteran reported that he had been punched in the face during 
service, and had sustained nasal injury.  He asserted that he 
had sustained deviation of the septum which required surgery 
at a later time.  The examiner observed a slight degree of 
nasal septal deviation to the right.  The nasal passages were 
patent bilaterally.  The lungs were clear, and chest x-rays 
were negative.  The examiner found no sign of membrane damage 
residual to respiratory infection.

In a September 1999 statement, the veteran reported that he 
continued to have limitation in breathing.  In a February 
2000 statement, Dr. L. stated that the veteran had sustained 
damage to the nasal area through traumatic injury during 
service.  He indicated that the veteran had limited breathing 
due to a deviated septum.

In December 1999, the veteran sought VA outpatient treatment 
for headaches, abdominal pain, and persistent pain in the 
neck, shoulders, and low back.  Esophagogastroduodenoscopy 
was performed in March 2000.  The procedure showed 
esophagitis, and a benign gastric polyp was removed.  A 
treating physician concluded that the veteran had dyspepsia 
and heartburn as a result of reflux esophagitis.

VA outpatient treatment notes from December 2001 reflect that 
the veteran had recently been hit by a car.  He had right 
sided rib cage pain.  His lungs were clear to auscultation.  
In VA outpatient treatment notes dated in May 2002, the 
veteran had no complaint of shortness of breath, and the 
examiner found that his lungs were clear.  The veteran was in 
another motor vehicle accident in August 2002.

In his September 2003 hearing, the veteran submitted a chart 
that attributed lung irritation to asbestos exposure, 
reportedly incurred in service when in slept in and 
maintained a building that contained asbestos.  Dr. L. 
indicated that asbestos in the veteran's barracks, and mold 
in areas that the veteran scraped and painted, had been 
hazardous to the veteran's sinuses and lungs.

On VA examination in March 2004, the veteran reported a 
history of sinus problems since 1962.  He stated that he had 
a deviated septum surgically repaired in 1976.  He stated 
that he had frequent congestion, constant phlegm, and sinus 
infections twice a month.  He reported a chest problem that 
had begun in 1965, and was manifested by pain in his chest, 
along the right side of his rib cage.  He reported having 
occasional coughing and difficulty catching his breath.  He 
indicated that during service he had fallen 20 to 30 feet and 
injured his chest wall.

On examination, there was a slight nasoseptal deviation to 
the right.  The sinuses were nontender.  The examiner 
indicated that the veteran's nasal air flow was difficult to 
estimate, but was likely 75 percent bilaterally.  The lungs 
were clear to auscultation and percussion.  The respiratory 
rate was somewhat increased.  X-rays showed subtle deformity 
of the right second and fifth ribs, and no evidence of acute 
or active cardiopulmonary disease.  The examiner stated that, 
if the veteran's account of sinus symptoms in service was 
accurate, it was likely that current sinus problems were 
related to service.  The examiner found that, if the fall and 
chest wall injury claimed in service occurred, it was likely 
that current chest wall pain was related to service.

In the September 1999 rating decision, the RO denied service 
connection for a deviated septum.  In a December 2003 
decision, the Board denied on appeal service connection for a 
deviated septum.  Service connection for a deviated septum is 
not presently at issue before the Board.

The veteran's service medical records show one instance of 
treatment for nasal congestion and rhinorrhea, and no 
evidence of any respiratory disorder at the time of 
separation from service.  The veteran and Dr. L. have 
reported that the veteran had sinus problems that began in 
service; but they made those statements more than 30 years 
after the veteran's service.  With respect to the condition 
of the veteran's sinuses during service, the Board find that 
the service medical records are more probative than the 
recent statements.  Therefore, the preponderance of the 
evidence is against a finding that a chronic sinus disorder 
began during the veteran's service.

Service medical records and VA medical records from 1999 are 
silent for respiratory complaints involving the lungs or 
chest.  In 2001, the veteran reported right sided rib cage 
pain after a motor vehicle accident.  On VA examination in 
2004, he again reported right sided rib cage pain, and 
reported for the first time that during service he had fallen 
a great distance and injured his chest wall.  X-rays taken in 
2004 show possible evidence of past rib injuries.  As the 
veteran's reports of rib cage pain began after the motor 
vehicle accident in 2001, the Board finds the 2004 account of 
a chest wall injury in service to be not credible.  The 
preponderance of the evidence is against service connection 
for any disability manifested by chest and rib cage pain.

The veteran and Dr. L. have reported that the veteran was 
exposed to asbestos during service.  X-rays of the veteran's 
chest have shown the veteran's lungs to be clear.  There is 
no evidence that the veteran has any asbestos-related disease 
for which service connection might be considered.

The veteran has reported exposure during service to radiation 
and to hazardous or toxic substances, including carbon 
tetrachloride, lead, mercury, and mold.  The veteran and 
Dr. L. have asserted that these exposures caused a 
respiratory disorder.  The medical evidence does not indicate 
that the veteran has any current lung disease.  It is unclear 
whether the veteran has any current sinus disorder.  Dr. L. 
stated that toxic substances could have caused permanent 
damage to the veteran's nasal membranes.  On VA examination 
in March 1999, the examiner found no evidence of damage of 
the nasal membranes.  If the veteran has a current sinus 
disorder, evidence of such a disorder was not reported until 
many years after the veteran's service.  The preponderance of 
the evidence is against a finding that exposure to substances 
during service produced any current respiratory disorder.

After consideration of claimed history of symptoms in service 
and the claimed causation due to exposure to asbestos, 
radiation, and toxic substances, the Board finds that the 
preponderance of the evidence is against service connection 
for a respiratory disorder.

Headaches Residual to Sinus Infection

The veteran reports that he had a sinus infection during 
service in July 1962.  He contends that he has chronic 
headaches that began with the sinus infection during service.  
He has also reported other service-related history for his 
chronic headaches.  He has asserted that his headaches are 
residual to head trauma incurred when he was beaten by NCOs 
in 1965.  He has also indicated that pain in his head began 
in service following exposure to hazardous substances.

The veteran's service medical records do not show complaints 
or treatment of a sinus infection.  He was seen during 
service on one occasion in August 1965 for nasal congestion 
and rhinorrhea.  No sinus infection or headache were noted at 
that time.  The service records do not mention treatment 
following a beating or other traumatic injury in 1965.  The 
service medical records show treatment for an acute strain of 
the thoracic spine in December 1963, reportedly sustained 
when the veteran slipped while alighting from a vehicle and 
twisted his back.  The veteran was treated in service in 1965 
for blood in his urine, but the treatment records do not 
relate any trauma preceding the symptoms.  Overall, the 
veteran's service medical records do not show any finding of 
a sinus infection, nor any complaints of sinus symptoms, nose 
injury, head injury, or headache.  On the report of the 
veteran's January 1966 service separation examination, the 
examiner marked the condition of the veteran's head, nose, 
sinuses, and neurological system as normal.

In his October 1998 claim, the veteran reported history of a 
sinus infection in service in July 1962.  In his September 
1998 report, Dr. L. wrote that the veteran had a sinus 
infection, accompanied by headache, during service in 1962.

The veteran received VA outpatient treatment in December 1998 
for right-sided headaches, accompanied by rhinorrhea.  He 
reported a three month history of chronic headaches.  In 
January 1999, a neurologist concluded that the veteran had a 
vascular headache syndrome. 

On VA examination in March 1999, the veteran reported that he 
had been beaten during service by NCOs.  He stated that he 
had been struck in the nose, and that he had undergone 
surgery in 1971 to correct a deviated septum.  He indicated 
that he presently had chronic right sided headaches.  The 
examiner listed an impression of chronic migraine syndrome.

In a September 1999 statement, the veteran wrote that his 
chronic headaches had begun in service in 1965, after he was 
beaten by NCOs.  In a February 2000 statement, Dr. L. wrote 
that during the veteran's service he developed a toxic 
syndrome, that included headaches, as a result of exposure to 
radioactive materials, lead, carbon tetrachloride, and mold.  
In a June 2001 statement, the veteran indicated that pain in 
the right side of his head developed during service after he 
was exposed to lead, mercury, radioactivity, mold, and carbon 
tetrachloride.

In 1999 through 2002, the veteran sought VA outpatient 
treatment for headaches, abdominal pain, and persistent pain 
in the neck, shoulders, and low back.  A CT scan of the brain 
performed in July 1999 was normal.  Treatment records from 
2000 reflect a finding of degenerative disc disease of the 
cervical spine.  In July 2001, the veteran reported a history 
of intermittent headaches since 1962.  In May 2002, an 
examiner found no tenderness over the veteran's sinuses.  
With respect to the headaches, several treating practitioners 
listed an impression of migraines.  

In his September 2003 hearing, the veteran submitted a chart 
that attributed his headaches to exposure in service to 
carbon tetrachloride, ionizing radiation, lead, and mercury.  
He reported that during service he had used carbon 
tetrachloride to clean equipment.  He stated that he had 
worked in a building and with equipment that was marked with 
stickers indicating that they were nuclear or radioactive.  
He stated that rocket tests were performed, and he was among 
those who picked up pieces of the exploded rockets after the 
tests.  He reported that he also worked around radar 
equipment.

The veteran reported that he had first experienced swelling 
and pain in his head during service.  He stated that service 
physicians had tested him for allergies.  He stated that he 
continued to have headaches after service.  Dr. L. indicated 
that the veteran's exposure to radiation during service had 
led to the veteran's chronic headaches.

On VA examination in March 2004, the veteran reported a 
history of right sided headaches since 1962.  He reported a 
history of head injuries from a beating and a fall.  He also 
reported having been in an airplane accident in 1969.  The 
examiner stated that if the veteran's reported history was 
accurate, it was likely that his headaches were related to 
service.

The veteran's report of a sinus infection during service is 
not documented in service medical records, and no chronic 
sinus disorder was noted when the veteran was separated from 
service.  In recent years, the veteran has reported that his 
headaches began during service.  The records from the time of 
service, however, do not show any complaints during service.  
In the earliest record of medical treatment for headaches, in 
1998, the veteran reported having had chronic headaches for 
three months.  The absence of records of complaints of 
headaches during service, and three month history of 
headaches reported in 1998, carry greater probative weight 
than the veteran's statements from 1998 forward that he began 
to have chronic headaches during service.

It is not necessary for the Board to determine whether the 
veteran sustained head injury in service.  Although Dr. L. 
has related the veteran's current headaches to exposure to 
radiation and hazardous substances during service, it is also 
not necessary for the Board to determine the extent of the 
veteran's exposure to hazards during service.  As the medical 
records do not show complaints of headaches during service or 
the years closely following service, the preponderance of the 
evidence is against a finding the veteran's current chronic 
headaches began in service or developed as a result of 
injury, disease, or exposure during service.

Cystitis/Urethritis

The veteran is seeking service connection for disorders of 
the genitourinary system.  He reports that disorders in that 
system began during service, and have continued through the 
present.  In his October 1998 claim, the veteran indicated 
that he had sustained injury and incurred urinary system 
problems while serving at Vandenberg Air Force Base.

During his service, the veteran began treatment in February 
1965 for dysuria and blood in his urine.  A cystoscopic 
examination in March 1965 revealed cystitis and urethritis.  
He had follow-up visits for penile pain and hematuria on 
multiple occasions throughout 1965.  The frequency of 
symptoms varied, but symptoms occurred as late as October and 
November 1965.

The claims file contains records of treatment of the veteran 
in the 1970s at a private Kaiser Permanente facility.  In 
December 1975 and January 1976, the veteran was seen for 
urinary frequency, dysuria, and penile pain.  The treating 
practitioners' impressions were prostatitis, right 
epididymitis, and urinary tract infection.

In January and February 1999, the veteran received VA 
outpatient treatment for hematuria, difficulty voiding, and 
right testicular swelling.  The examiner's impression was 
cystoprostatitis.

On VA examination in March 1999, the veteran reported having 
had genitourinary bleeding in service, after he was beaten by 
NCOs.  He stated that since service he had blood in his urine 
intermittently.  Genitourinary examination was normal.  The 
examiner's impression was mild obstructive uropathy, 
secondary to benign prostatic hypertrophy.

In March 2000, the veteran underwent diagnostic examinations 
of the kidneys and genitourinary system at a VA facility.  An 
echogram revealed a left testicular mass, thought likely to 
be a spermatocele.  A urogram and nephrostograms showed an 
obstruction of the left ureter, thought likely to be a 
calculus.  A mass was seen in the bladder, and was noted to 
have increased in size compared to an image from 1998.  VA 
outpatient treatment notes from August 2002 reflect that the 
veteran had been in a motor vehicle accident, and that he had 
sustained a repeat injury to his bladder.

In a September 2003 statement, the veteran's wife wrote that 
the veteran had sustained injury to his abdomen during 
service, and that he had passed blood in his urine 
intermittently since service.  In his December 2003 hearing, 
the veteran reported that he had been injured during service 
when he was beaten by NCOs, and again, in 1965, when he was 
moving a transmitter, and it fell on him.  He stated that an 
antenna on the transmitter jabbed him in the abdomen, and 
that the injured area became bruised.  He reported that he 
had medical treatment for the injury, with scoping of the 
bladder, and follow-up over several months.  He indicated 
that he had passed blood in his urine intermittently since 
service.

Dr. L. stated that carbon tetrachloride that the veteran had 
used in service to clean equipment, and radiation to which he 
was exposed during service, could have damaged the veteran's 
kidneys.  Dr. L. noted that the veteran sustained physical 
injuries in service, and had blood in his urine following 
those injuries.  Mr. R. L. O. indicated that he was a nurse 
at a VA facility where the veteran has been treated for 
problems with his kidneys and urinary system.

On VA examination in March 2004, the veteran reported having 
had a bladder injury during service, and having intermittent 
hematuria since that injury.  The examiner found that the 
symptoms since service that the veteran described were 
consistent with cystitis.  The examiner stated the opinion 
that it was more likely than not that the veteran's present 
cystitis and urethritis were related to service.

The veteran was treated for genitourinary disorders over 
several months during service.  Medical records support his 
reports of recurrent, intermittent genitourinary symptoms 
since service.  A VA physician found that it was likely that 
current genitourinary problems are related to the problems 
treated in service.  The Board finds that the record supports 
service connection for the current genitourinary disorders.


ORDER

Entitlement to service connection for a disorder manifested 
by anal bleeding is denied.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for residuals of a sinus 
infection, to include headaches, is denied.

Entitlement to service connection for genitourinary 
disorders, to include recurrent hematuria and obstructive 
uropathy, and testicular and bladder masses, is granted.




REMAND

The veteran contends that he has skin disorders, including 
moles and skin cancer, that developed during service or as a 
result of events during service.  In the 1980s and 1990s, the 
veteran was diagnosed with skin disorders including actinic 
keratoses, seborrheic keratoses, basal cell carcinoma, and a 
melanocytic nevus.  He contends that his skin disorders were 
caused by exposure during service to radiation and to 
hazardous substances.  He states that he was exposed to 
radiation when he worked around equipment marked as 
radioactive, when he picked up pieces of rockets after rocket 
testing, when he worked around radar equipment, and when he 
served at McClellan Air Force Base, which he states was next 
to a radioactive waste disposal site.  As the veteran 
developed a skin cancer, and he contends that he was exposed 
to radiation during service, the Board will remand the issue 
to obtain an estimate of the dose of radiation to which the 
veteran was exposed during service.  See 38 C.F.R. § 3.311 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service personnel file, including the 201 
file, showing the locations and duty 
assignments of the veteran's active 
service.

2.  The RO should provide the veteran's 
service records to the VA Under Secretary 
for Health, for preparation of an estimate 
of the dose of radiation to which the 
veteran was exposed during service.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for skin disorders, including skin cancer.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


